      Case 3:17-cv-00243 Document 60 Filed on 01/07/19 in TXSD Page 1 of 1
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 January 07, 2019
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

STAN JENNINGS,                §
                              §
       Plaintiff,             §
VS.                           § CIVIL ACTION NO. 3:17-CV-243
                              §
MAINTENANCE SUPERVISOR JONES, §
et al,                        §
                              §
       Defendants.            §

                               ORDER OF DISMISSAL

       The parties have filed a stipulation of dismissal with prejudice (Dkt. 58). See Fed.

R. Civ. P. 41(a)(1)(A)(ii). Pursuant to that stipulation, this case is DISMISSED WITH

PREJUDICE. Each party will bear its own fees and costs. THIS IS A FINAL

JUDGMENT.

       SIGNED at Galveston, Texas, this 7th day of January, 2019.


                                             ___________________________________
                                             George C. Hanks Jr.
                                             United States District Judge




1/1
